Title: To John Adams from Richard Thomas, 6 June 1798
From: Thomas, Richard
To: Adams, John



Dear Sir
Congress Hall June 6th 1798—

The Collector of the Port of Philadelphia having declared his intention to Resign that employment—We sue the freedom to bespeak your goodwill for a particular friend Mr Israel Whelen of this City for that Appointment—
We sometimes, in our Advocations of this kind, make our appeals to the Judgment & understanding—sometimes to the benevolent feelings of the Heart—In the present case, with propriety, we venture to appeal to both—
Mr. Whelen has by nature, a Strong, Prompt, and penetrating capacity for business,—and by habit has attain’d a clear, and acute comprehension of Accounts, and facility of Literary communication—Always a Man of Probity and honor, he has acquired great Respectability, an unlimited Mercantile Credit, nor has he sustained thro all his Vicissitude of fortune; one blemish on his native Integrity—
From Moderate , and Independence of Fortune, he by the imprudence of a Partner in Business, who trusting too implicitly in the justice of the French Government & its Agents is now Reduced to the necessity of embarking again into some new, and perhaps precarious business, for the support of a numerous family—and that too with a narrow circumscribed Capital.
It he should be so fortunate as to obtain this appointment We have not a doubt of his Ability & Integrity to discharge the trust with satisfaction to the Public, and benefit to himself.




Richard ThomasJno W. KitteraDavid MorganJohn Chapman